Fourth Court of Appeals
                                             San Antonio, Texas
                                                      June 22, 2016

                                                   No. 04-16-00220-CR

                                                   Russell Lee BURKE,
                                                        Appellant

                                                           v.

                                                   The STATE of Texas,
                                                         Appellee

                               From the 33rd District Court, Llano County, Texas
                                           Trial Court No. CR6998
                                 Honorable Jerry Allan Garrett, Judge Presiding

                                                        ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to July 20, 2016.

                                                                 PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT



cc:              Gary W. Bunyard                                      Angela J. Moore
                 Assistant District Attorney                          310 S. St. Mary's Street, Suite 1830
                 33rd & 424th Judicial Districts                      San Antonio, TX 78205
                 P. O. Box 725
                 Llano, TX 78643